 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2646 
 
AN ACT 
To authorize certain Department of Veterans Affairs major medical facility projects and leases, to extend certain expiring provisions of law, and to modify certain authorities of the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Veterans Health Care Facilities Capital Improvement Act of 2011.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Authorization of fiscal year 2012 major medical facility projects. 
Sec. 3. Modification of authorization for certain major medical facility construction projects previously authorized. 
Sec. 4. Authorization of fiscal year 2012 major medical facility leases. 
Sec. 5. Authorization of appropriations. 
Sec. 6. Modification of requirements relating to congressional approval of certain medical facility acquisitions. 
Sec. 7. Limitation on authority of Secretary of Veterans Affairs to use bid savings on major construction projects to expand purpose of major medical facility projects. 
Sec. 8. Name of Department of Veterans Affairs telehealth clinic, Craig, Colorado. 
Sec. 9. George H. O’Brien, Jr., Department of Veterans Affairs Medical Center. 
Sec. 10. Extension of certain expiring authorities. 
Sec. 11. Authorization of appropriations for comprehensive service programs for homeless veterans. 
Sec. 12. Reauthorization of appropriations for financial assistance for supportive services for very low-income veteran families in permanent housing. 
Sec. 13. Extension of grant program for homeless veterans with special needs. 
Sec. 14. Extension of specially adapted housing assistance for individuals residing temporarily in housing owned by a family member. 
Sec. 15. Extension of funding fees. 
Sec. 16. Notice and verification of the use of income information from other agencies. 
Sec. 17. Termination or reduction of certain benefits and services based on income information obtained from other agencies.  
2.Authorization of fiscal year 2012 major medical facility projectsThe Secretary of Veterans Affairs may carry out the following major medical facility projects in fiscal year 2012, with each project to be carried out in the amount specified for each project: 
(1)Construction of seismic corrections for Building 100 at the Department of Veterans Affairs Medical Center in Seattle, Washington, in an amount not to exceed $51,800,000. 
(2)Construction of seismic corrections and renovation of various buildings to include Building 209 for housing facilities for homeless veterans at the Department of Veterans Affairs Medical Center in West Los Angeles, California, in an amount not to exceed $35,500,000. 
3.Modification of authorization for certain major medical facility construction projects previously authorized 
(a)Modification of authorization of fiscal year 2007 major medical facility project at Department of Veterans Affairs Medical Center in Fayetteville, ArkansasSection 803(3) of the Veterans Benefits, Health Care, and Information Technology Act of 2006 (Public Law 109–461) is amended— 
(1)by inserting and a parking garage after clinical addition; and 
(2)by striking $56,163,000 and inserting $90,600,000. 
(b)Modification of extension of authorization for major medical facility construction project in Orlando, Florida, previously authorized in connection with capital asset realignment initiativeSection 802(11) of the Veterans Benefits, Health Care, and Information Technology Act of 2006 (Public Law 109–461), as amended by section 702(b)(4) of the Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 122 Stat. 4137), is amended by inserting , including a Simulation, Learning, Education, and Research Network Center, after Florida, area. 
(c)Increase in amount of authorization of fiscal year 2008 major medical facility project at Department of Veterans Affairs Medical Center in Palo Alto, CaliforniaThe Secretary of Veterans Affairs may carry out the major medical facility project at the Department of Veterans Affairs Medical Center in Palo Alto, California, for which amounts were appropriated under chapter 3 of title I of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2326) under the heading Construction, Major Projects under the heading Department of Veterans Affairs in an amount not to exceed $716,600,000. 
(d)Increase in amount of authorization of fiscal year 2009 major medical facility project at Department of Veterans Affairs Medical Center, San Juan, Puerto RicoSection 701(3) of the Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 122 Stat. 4137) is amended by striking $225,900,000 and inserting $277,000,000. 
(e)Increase in amount of authorization of fiscal year 2007 major medical facility project at Department of Veterans Affairs Medical Center, St. Louis, MissouriSection 803(5) of the Veterans Benefits, Health Care, and Information Technology Act of 2006 (Public Law 109–461) is amended by striking $69,053,000 and inserting $346,300,000. 
4.Authorization of fiscal year 2012 major medical facility leasesThe Secretary of Veterans Affairs may carry out the following fiscal year 2012 major medical facility leases at the locations specified, in an amount not to exceed the amount shown for that location: 
(1)Columbus, Georgia, Community-Based Outpatient Clinic, in an amount not to exceed $5,335,000. 
(2)Fort Wayne, Indiana, Outpatient Clinic, in an amount not to exceed $2,845,000. 
(3)Mobile, Alabama, Outpatient Clinic, in an amount not to exceed $6,565,000. 
(4)Rochester, New York, Outpatient Clinic, in an amount not to exceed $9,232,000. 
(5)Salem, Oregon, Community-Based Outpatient Clinic, in an amount not to exceed $2,549,000. 
(6)San Jose, California, Outpatient Clinic, in an amount not to exceed $9,546,000. 
(7)South Bend, Indiana, Outpatient Clinic, in an amount not to exceed $6,731,000. 
(8)Springfield, Missouri, Community-Based Outpatient Clinic, in an amount not to exceed $6,489,000. 
5.Authorization of appropriations 
(a)Authorization of appropriations for constructionThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2012 or the year in which funds are appropriated for the Construction, Major Projects, account $87,300,000 for the projects authorized in section 2. 
(b)Modification of authorization for certain major medical facility construction projects previously authorizedThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2012 or the year in which funds are appropriated for the Construction, Major Projects, account $850,070,000 for the projects authorized in section 3. 
(c)Authorization of appropriations for medical facility leasesThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2012 or the year in which funds are appropriated for the Medical Facilities account $49,292,000 for the leases authorized in section 4. 
(d)LimitationThe projects authorized in sections 2, 3, and 4 may only be carried out using— 
(1)funds appropriated for fiscal year 2012 pursuant to the authorization of appropriations in subsection (a) of this section; 
(2)funds available for Construction, Major Projects, for a fiscal year before fiscal year 2012 that remain available for obligation; 
(3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2012 that remain available for obligation; 
(4)funds appropriated for Construction, Major Projects, for fiscal year 2012 for a category of activity not specific to a project; 
(5)funds appropriated for Construction, Major Projects, for a fiscal year before 2012 for a category of activity not specific to a project; and 
(6)funds appropriated for Construction, Major Projects, for a fiscal year after 2012 for a category of activity not specific to a project. 
6.Modification of requirements relating to congressional approval of certain medical facility acquisitionsSection 8104 of title 38, United States Code, is amended— 
(1)in subsection (b)— 
(A)in paragraph (1)— 
(i)by striking detailed description and inserting detailed estimate of the total costs; 
(ii)by striking a description of the consideration and inserting a detailed report of the consideration; and 
(iii)by adding at the end the following: “Such detailed estimate shall include an identification of each of the following: 
 
(A)Total construction costs. 
(B)Activation costs. 
(C)Special purpose alterations (lump-sum payment) costs. 
(D)Number of personnel. 
(E)Total costs of ancillary services, equipment, and all other items.; 
(B)by striking paragraphs (2) and (3) and redesignating paragraphs (4) through (8) as paragraphs (2) through (6), respectively; 
(C)in paragraph (2), as so redesignated, by striking a five-year period and a ten-year period and inserting a five-year period, a ten-year period, and a twenty-year period; 
(D)in paragraph (3), as so redesignated, by inserting before the period at the end the following: , including information on projected changes in workload and utilization over a five-year period, a ten-year period, and a twenty-year period; 
(E)in paragraph (4), as so redesignated— 
(i)by striking Current and projected and inserting Projected; and 
(ii)by inserting before the period at the end the following: (including and identifying both recurring and non-recurring costs (including activation costs and total costs of ancillary services, equipment and all other items)) over a five-year period, a ten-year period, and a twenty-year period; and 
(F)in paragraph (6), as so redesignated— 
(i)by striking a description of each alternative to construction of the facility that was considered. and inserting each of the following:; and 
(ii)by adding at the end the following new subparagraphs: 
 
(A)A detailed estimate of the total costs (including total construction costs, activation costs, special purpose alterations (lump-sum payment) costs, number of personnel and total costs of ancillary services, equipment and all other items) for each alternative to construction of the facility that was considered. 
(B)A comparison of total costs to total benefits for each such alternative. 
(C)An explanation of why the preferred alternative is the most effective means to achieve the stated project goals and the most cost-effective alternative.; and 
(2)in subsection (d)— 
(A)by striking major medical facility project each place it appears and inserting major construction project; and 
(B)in paragraph (2)— 
(i)in subparagraph (A), by striking major medical facility projects and inserting major construction projects; and 
(ii)in subparagraph (B), by striking major medical facility and inserting major construction project. 
7.Limitation on authority of Secretary of Veterans Affairs to use bid savings on major construction projects to expand purpose of major medical facility projectsSection 8104(d)(2) of title 38, United States Code, as amended by section 6, is further amended by adding at the end the following new subparagraph: 
 
(C)The Secretary may not obligate an amount under subparagraph (A) to expand the purpose of a major construction project except pursuant to a provision of law enacted after the date on which the Secretary submits to the committees described in subparagraph (B) notice of the following: 
(i)The major construction project that is the source of the bid savings.  
(ii)The major construction project for which the Secretary intends to expand the purpose.  
(iii)A description of such expansion of purpose.  
(iv)The amounts the Secretary intends to obligate to expand the purpose. .  
8.Name of Department of Veterans Affairs telehealth clinic, Craig, Colorado 
(a)DesignationThe Department of Veterans Affairs telehealth clinic in Craig, Colorado, shall after the date of the enactment of this Act be known and designated as the Major William Edward Adams Department of Veterans Affairs Clinic. 
(b)ReferencesAny reference in any law, regulation, map, document, record, or other paper of the United States to the clinic referred to in subsection (a) shall be considered to be a reference to the Major William Edward Adams Department of Veterans Affairs Clinic. 
9.George H. O’Brien, Jr., Department of Veterans Affairs Medical Center 
(a)DesignationThe Department of Veterans Affairs medical center located in Big Spring, Texas, shall after the date of the enactment of this Act be known and designated as the George H. O’Brien, Jr., Department of Veterans Affairs Medical Center. 
(b)ReferencesAny reference in any law, regulation, map, document, record, or other paper of the United States to the Department of Veterans Affairs medical center referred to in subsection (a) shall be considered to be a reference to the George H. O’Brien, Jr., Department of Veterans Affairs Medical Center. 
10.Extension of certain expiring authorities 
(a)Recovery audits for certain contractsSection 1703(d)(4) of title 38, United States Code, is amended by striking September 30, 2013 and inserting September 30, 2020. 
(b)Homeless veterans reintegration programsSection 2021(e)(1)(F) of such title is amended by striking 2011 and inserting 2012.  
(c)Treatment and rehabilitation for seriously mentally ill and homeless veteransSection 2031(b) of such title is amended by striking December 31, 2011 and inserting December 31, 2012. 
(d)Additional services for seriously mentally ill and homeless veteransSection 2033(d) of such title is amended by striking December 31, 2011 and inserting December 31, 2012. 
(e)Housing assistance for homeless veteransSection 2041(c) of such title is amended by striking December 31, 2011 and inserting December 31, 2012. 
(f)Advisory Committee on Homeless VeteransSection 2066(d) of such title is amended by striking December 30, 2011 and inserting December 31, 2012. 
(g)Authority To transfer real propertySection 8118(a)(5) of such title is amended by striking the date that is seven years after the date of the enactment of this section and inserting December 31, 2018. 
11.Authorization of appropriations for comprehensive service programs for homeless veterans Section 2013 of title 38, United States Code, is amended— 
(1)by striking subchapter and all that follows through the period at the end and inserting the following: subchapter amounts as follows:; and 
(2)by adding at the end the following new paragraphs: 
 
(1)$150,000,000 for each of fiscal years 2007 through 2009. 
(2)$175,100,000 for fiscal year 2010. 
(3)$217,700,000 for fiscal year 2011. 
(4)$250,000,000 for fiscal year 2012. 
(5)$150,000,000 for fiscal year 2013 and each subsequent fiscal year.. 
12.Reauthorization of appropriations for financial assistance for supportive services for very low-income veteran families in permanent housing 
(a)In generalSubsection (e) of section 2044 is amended— 
(1)in paragraph (1), by adding at the end the following new subparagraph: 
 
(D)$100,000,000 for fiscal year 2012. ; and  
(2)in paragraph (3), by striking 2011 and inserting 2012.  
(b)Technical amendmentParagraph (1) of such subsection is further amended by striking carry out subsection (a), (b), and (c) and inserting carry out subsections (a), (b), and (c).  
13.Extension of grant program for homeless veterans with special needsSection 2061(c)(1) of title 38, United States Code, is amended by striking 2011 and inserting 2012. 
14.Extension of specially adapted housing assistance for individuals residing temporarily in housing owned by a family memberSection 2102A(e) of title 38, United States Code, is amended by striking 2011 and inserting 2012. 
15.Extension of funding feesSection 3729(b)(2) of title 38, United States Code, is amended by striking October 1, 2011 each place it occurs and inserting November 18, 2011. 
16.Notice and verification of the use of income information from other agenciesSection 5317(g) of title 38, United States Code, is amended by striking September 30, 2011 and inserting November 18, 2011. 
17.Termination or reduction of certain benefits and services based on income information obtained from other agencies 
(a)Title 38Section 5317A(d) of title 38, United States Code, is amended by striking September 30, 2011 and inserting November 18, 2011. 
(b)Social Security ActSection 453(j)(11)(G) of the Social Security Act (42 U.S.C. 653(j)(11)(G)) is amended by striking September 30, 2011 and inserting November 18, 2011.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
